Citation Nr: 1340146	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  11-05 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In October 2008, the Veteran filed a claim of service connection for posttraumatic stress disorder (PTSD), special monthly compensation based on housebound status, and individual unemployability because of service-connected disabilities and PTSD.  In the March 2010 rating decision, the RO denied the Veteran's claim of individual unemployability as the Veteran was unemployed.  While the Veteran filed an April 2010 notice of disagreement addressing the rating assigned for PTSD, he did not express disagreement with the denial of a total rating due to unemployability.  Moreover, the Veteran has not subsequently asserted that he is unemployable due to his PTSD and the available record shows that he is employed.  Thus, the RO's denial of individual unemployability is final, and that issue is not currently before the Board.

In connection with this appeal, the Board has reviewed the Veteran's electronic records contained in the Virtual VA and The Veterans Benefits Management System.


FINDINGS OF FACT

1. The Veteran's PTSD is manifested by symptoms resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; however, occupational and social impairment with reduced reliability and productivity, or difficulty in establishing and maintaining effective work and social relationships have not been shown. 

2. The Veteran's service-connected PTSD does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2. Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided pre-adjudication VCAA notice by letter dated in October 2008.  The Veteran was notified of the evidence needed to substantiate his claim of service connection for PTSD, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.

In cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required, as the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. 473; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for PTSD has already been granted, VA's VCAA notice obligations with respect to that issue are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Lay statements, service treatment records, service personnel records, and private treatment records identified by the Veteran have been associated with the record.  No VA treatment records for the Veteran are of record, and the Veteran has not indicated he has received any treatment from VA.  While the Veteran indicated to his examiners that he previously received psychological counseling around 1990, he stated the treatment was related to his divorce, and he has not identified that mental health provider.  The Veteran has not provided the name or contact information of any private treating providers other than those already of record.  The duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), reconsidered, 1 Vet. App. 406 (1991) (while VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove the claim).  

The Veteran was afforded two VA PTSD examinations during the appeal period, in December 2009 and March 2011.  Both VA examination reports are thorough, and discussed the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the disability on the Veteran's daily living.  Based on the examinations and the absence of evidence of worsening symptomatology since the most recent examination, the Board concludes the December 2009 and March 2011 examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As the Veteran has not identified any additional evidence pertinent to the claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).
A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to the DSM-IV.  See 38 C.F.R. § 4.125(a).  

Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

According to the DSM-IV, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF between 71 and 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) and no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

Analysis

Service connection for PTSD was granted in a March 2010 rating decision, and a 30 percent rating was assigned, effective in October 2008.  The Veteran appealed the rating assigned to the PTSD.

In September 2008, the Veteran underwent a private psychological evaluation with Dr. W.A.  The Veteran reported experiencing recurrent intrusive thoughts related to a friend killed in Vietnam, occasional flashbacks, and a history sleep disturbances during his first marriage.  The Veteran described a history of intensive effort to avoid thoughts, feelings, conversations, activities, places, and people associated with his traumatic experiences, as well as feelings of detachment or estrangement from others.  The Veteran described some difficulties with irritability and angry outbursts, concentration problems, hypervigilence in repeatedly checking windows and door locks, as well as exaggerated startle responses.  The Veteran also described experiencing a consistent "disgusted" mood, and feelings of worthlessness and guilt largely associated with his role during his Vietnam service.  Recurrent thoughts of death were described, as well as a history of suicidal ideation during his divorce, but recent ideation was denied.

The Veteran reported he lost a prior job when he got a letter indicting his "job no longer existed," and he had to leave his last job because the company "cleaned out a lot of people."  The Veteran reported "disagreements" within his workplace, as he tended to resent the presence of individuals who were not qualified to work in the positions in which they were engaged.  The Veteran stated his first marriage ended because he did not rank highly in his wife's priorities, but reported he had excellent relationships with his three sons.  The Veteran reported an excellent marital relationship with his current wife, and with their daughter.  The Veteran also noted he maintained two close friendships.

On evaluation, Dr. W.A. noted the Veteran easily engaged in the evaluation, though reticent regarding direct discussions of his military experiences.  His speech was normal, but form of thought was remarkable for circumstantiality.  The Veteran's affect was intermittently tearful, but appropriate for the discussion.  The Veteran's attention capacities, concentration abilities, and immediate memory abilities fell below normal limits.  The Veteran's test results were consistent with the presence of relatively mild or transient depressive symptomatology.  Dr. W.A. diagnosed PTSD and Depressive Disorder not otherwise specified, and assigned a GAF score of 52.  Dr. W.A. noted that the Veteran described the re-experiencing, avoidance, and hyperarousal symptoms found in individuals suffering from PTSD, and significant depressive symptoms, including anhedonia, were indicated.  She noted the Veteran had a number of assets, including his relationship with his wife.  She went on to note a pattern of social isolation since his Vietnam service, and work-related functional impairment consistent with difficulties with the political systems in which he worked.  She also noted cognitive difficulties in the form of problems with attention, concentration, and immediate memory evidenced by his examination results, as well as difficulties with impulse control, as evidenced by the Veteran's difficulty with irritability and angry outbursts.

Following his claim of service connection, the Veteran was afforded a VA PTSD examination in December 2009.  The Veteran reported that despite his PTSD and depression diagnoses he had not had mental health treatment, contending he "do[es] okay" managing on his own.  The Veteran struggled to provide details of his symptoms, and noted he gets angry "about abusive mean people," referencing what he sees as continued disrespect toward Vietnam veterans.  The Veteran reported he can become loud and demanding when frustrated, but reported being able to walk away from conflict.  The Veteran estimated intrusive thoughts three to four times per month, and nightmares were "guessed" to occur three to four times per month, though he could not remember their content.  The Veteran denied experiencing flashbacks, but reported the potential to become upset when reminded of his war experience.  He reported he struggles to be close to people, but denied emotional numbing.  He reported feeling depressed and also occasional feelings of hopelessness, sleeping problems, and that rarely he has concentration problems.  The Veteran also reported constant feelings of hypervigilence, and that he is easily startled.

The Veteran reported that he works full time in a supervisory capacity, and his job involves documentation of schedules and planning, processing of paperwork, daily reports, and work orders.  The Veteran's supervisor holds the responsibilities on the day shift, and the Veteran is responsible for the evening and midnight shifts.  The Veteran reported he requested the evening shift because he prefers not to interact with coworkers, is more productive working alone, and because of symptomatology associated with his prostate cancer.  He stated he does not socialize at work.  He reported missing some work due to psychosocial problems over the years, but not more than a day or two at a time.  The Veteran stated that generally he keeps up with the work flow, and "no one has noticed anything slipping through the cracks."  He denied any work problems, and characterized himself as a good employee with progressively more responsibility.  The examiner reported the Veteran has a good work attitude, and appeared confident in his skill set.  The Veteran reported close relationships with his wife, daughter, and a few close friends.  He attributed the ending of his first marriage to their youth.  The Veteran stated he was estranged from his younger sister, as he felt betrayed that she took his ex-wife's side in the divorce.  He reported a close relationship with his current wife's mother.  

Upon examination, the Veteran showed no impairment of thought process or communication, and interacted appropriately.  The examiner noted memory problems were not apparent in the context of the interview.  The Veteran denied rituals or habits other than watching a television show daily.  He denied panic symptoms, but stated that he became easily irritated when others were not doing "what they were assigned to do."  His mood was euthymic, and his affect was mildly constricted.  The examiner noted no history of impulse control problems or characterological impairment.  The December 2009 VA examiner diagnosed PTSD, and assigned a GAF score of 70.  The examiner opined the Veteran is mildly impaired by his PTSD, as the symptoms have not been of sufficient severity to cause employment difficulties.  The examiner found the Veteran is able to perform all basic needs and living skills, and required no assistance to function independently.  Further, the examiner reported the Veteran has functioned satisfactorily in his roles as husband and father, and had several meaningful relationships.  The examiner noted that generally the Veteran had adjusted well enough to avoid seeking treatment.  

In March 2011, the Veteran was afforded another VA PTSD examination.  The Veteran reported his anger had increased, and that he has daily rages when he starts screaming in his car, that he will not allow other cars to pass him, and that he will "run them off the road, I don't care."  The Veteran reported an incident when his thirteen-year-old daughter was "chattering" and he screamed at her to stop.  The Veteran stated he is close to his wife, but that he believes she "deserves better" than he is able to give, and that he feels he has become an inconsiderate person because of his anger.  The Veteran reported to the examiner that he keeps a loaded gun near him at home, checks the house nightly, and that he would not hesitate to use the gun if anyone should come into the home.  The Veteran stated he does not trust strangers or foreigners, and believes they are "not concerned for our safety."  The Veteran reported he likes his boss at work, but does not want to deal with others, and that his boss understands this.  The Veteran reported being fearful he may lose his job as he is now sixty years old.  He denied any delusions, hallucinations, or suicidal or homicidal ideation.

Upon examination, the examiner reported the Veteran's mood as irritable, and his affect constricted.  The Veteran was clean and casually dressed, and made good eye contact.  The March 2011 VA examiner confirmed the PTSD diagnosis, chronic, mild, and assigned a GAF score of 55.  The examiner opined that the only symptom which had increased in severity was anger, "which is likely to be exacerbated secondary to prostate cancer and the changes this has caused in [the Veteran's] life...."  The examiner stated that other than anger, the Veteran has chronic and mild symptoms of PTSD, with re-experiencing symptoms only a few times a year.  The examiner noted that despite his anger, the Veteran is able to hold onto his job and has been able to modify his work so that he does not have to interact too often with his co-workers.  The examiner further noted the Veteran's good relationship with his wife and daughter.

Following careful review of the evidence of record, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 30 percent for the Veteran's service-connected PTSD.  The Board finds that the Veteran's PTSD symptoms are commensurate with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is contemplated by his current 30 percent disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  In other words, the Veteran has not demonstrated occupational and social impairment with reduced reliability and productivity to warrant a 50 percent rating for his PTSD.  Id. 

First, the Board acknowledges the Veteran was assigned GAF scores of 52 and 55, by the September 2008 private psychologist and the March 2011 VA examiner, respectively, which suggest moderate symptoms or moderate difficulty in social or occupational functioning.  That said, an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage rating is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995); 60 Fed. Reg. 43186 (1995).

The Veteran has reported depressed mood, anger, mild memory loss, struggling to be close to people, and re-experiencing symptoms a few times a year.  Although the Veteran reported sleep impairment during his first marriage, recent sleep disturbances have been attributed to symptoms associated with his service-connected prostate cancer.  The Veteran estimated nightmares three to four times per month, but could not remember the content of the dreams.  The Veteran reported checking the window and door locks on his house at night.  The Veteran has demonstrated some constricted affect.  The September 2008 private psychologist noted some circumstantial speech, but the Veteran has not demonstrated circumlocutory or stereotyped speech.  The Veteran has denied panic symptoms, and has not demonstrated difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking.  Though the Veteran reports difficulty being close to people, and that he does not like to socialize with his coworkers, difficulty in establishing and maintaining effective work and social relationships has not been shown.  The Veteran was fully oriented during his examinations, was cooperative, and demonstrated good personal hygiene and the ability to perform activities of daily living.  The Veteran has not received any treatment for his PTSD.

The Board acknowledges the Veteran's competency to report his symptoms, but concludes that the medical evidence of record during the appellate time period that universally finds the Veteran to experience mild symptoms related to his PTSD is of greater probative value.  Moreover, even if the Board were to concede that the Veteran's PTSD symptoms are sometimes moderately to severely disabling, there is no evidence to indicate that such problems adversely affect his social and occupational functioning to a significant degree as to warrant a rating greater than 30 percent. 

The Veteran is employed full time in a supervisory position which involves documentation of schedules and planning, processing of paperwork, daily reports, and work orders.  The Veteran has reported that he likes his present job, he is a good employee with progressively more responsibility, and he has stated that no one at his job has noticed anything "falling through the cracks" because of his work.  The Veteran has reported only missing a day or two of work at a time over the years because of his psychological symptoms, and the evidence of record does not indicate that the Veteran has had to leave any past job because of his psychological symptoms, or any problems on the job related thereto.  Although the Veteran has reported he would prefer not to interact with his co-workers, he has reported that he likes his boss, his boss understands the Veteran's feelings, and that the Veteran has been able to modify his schedule so that he may work the evening shift.  Although the Veteran told the March 2011 VA examiner he is fearful he may lose his job, he related that fear to his age, and not any difficulties associated with symptoms of his PTSD.  For these reasons, the evidence of record indicates occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, commensurate with the Veteran's current 30 percent rating.

Further, the evidence of record indicates the Veteran is able to maintain effective social relationships.  The Veteran attributed the dissolution of his first marriage, and his estrangement from his sister, to factors unrelated to his PTSD symptoms.  Although the Veteran has reported he struggles to be close to people, he does not trust strangers or foreigners, and that he does not socialize at work, the evidence of record indicates he does maintain close relationships.  While the Veteran reported to the March 2011 VA examiner that his wife deserves better than he can provide, and that he can be inconsiderate due to his anger, he continually describes their relationship as close.  Similarly, although he reported yelling at his teenage daughter once because of her "chattering," the Veteran continually describes their relationship as good.  The Veteran also maintains relationships with his three adult sons.  The December 2009 VA examiner described the Veteran as functioning satisfactorily in his roles as husband and father.  The Veteran also reports liking his current boss, maintaining a few close friendships, and being close with his wife's mother.  For these reasons, the evidence of record indicates that while the Veteran has some social impairment, he is able to maintain effective work and social relationships, commensurate with his current 30 percent rating.
In his April 2010 notice of disagreement, the Veteran stated that the September 2008 examination report by Dr. W.A. has more probative value than the December 2009 VA examination report.  The Board does not find that the private evaluation should be afforded any more probative value than the VA examination.  Both Dr. W.A. and the December 2009 VA examiner were licensed psychologists with doctoral degrees, and based their findings and opinions on lengthy interviews with the Veteran, as well as the results of the psychological tests they administered.  Both reports included the Veteran's subjective reports of symptoms and their effects on his social and occupational functioning, the examiners' diagnoses in accordance with the DSM-IV, and the examiners' opinions with supporting rationale.  

Although the Veteran may meet some of the criteria for a 50 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed his current 30 percent rating.  Again, in determining that a rating in excess of 30 percent is not warranted, the Board has considered the Veteran's complaints, the September 2008 private examination report, and the 2009 and 2011 VA examination reports, regardless of whether these symptoms are listed in the rating criteria.  However, the Board concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 30 percent rating at any time during the appeal period. 

The Board has considered the Veteran's claim and the lay and medical evidence, but concludes the preponderance of the evidence is against granting a higher rating for PTSD, and thus, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extraschedular Rating

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected PTSD.  The Veteran's PTSD is manifested by anger, depression, mild social impairment, and re-experiencing symptoms.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD is denied.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


